DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 In claim 10, line 1, “according to any of claim 2” has been changed to “according to claim 2”

				Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 20 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a drive backplane, comprising: the planarization layer being provided with at least one projection portion and at least one base portion adjacent to the at least one projection portion both on a surface of the planarization layer facing away from the driving device layer, each projection portion having a greater thickness than that of each base portion in a direction perpendicular to a plane in which the base substrate is located; a conductive layer, on respective surface of each projection portion facing away from the driving device layer, the conductive layer being connected with the electrode layer of the driving device layer; a binding layer, at least partially covering both a surface of the spacer layer 
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PARK et al. (2017/0133413) disclose a planarization layer disposed on the thin film transistor and the planarization layer comprises a first protrusion and a second protrusion, wherein the first protrusion is disposed in an area in which the light blocking portion is disposed etc…
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
 Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826